                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    EBAY (UK) LIMITED,
                                                                                         Case No. 19-cv-0522 NC
                                                      Plaintiff,
Northern District of California




                                  12
 United States District Court




                                                                                         ORDER CONTINUING CMC AND
                                  13            v.                                       HEARING ON MOTION FOR
                                                                                         DEFAULT JUDGMENT; ORDER TO
                                  14    GRAVITY4, INC.,                                  SHOW CAUSE RE: SUBJECT
                                                                                         MATTER JURISDICTION
                                  15                  Defendant.
                                                                                         New Hearing: July 10, 2019, 1:00 p.m.
                                  16
                                  17
                                  18          Federal courts possess limited jurisdiction, which means that this Court may only
                                  19   resolve disputes in subject matter categories permitted by the Constitution or laws of the
                                  20   United States. The Court has an independent obligation to examine subject matter
                                  21   jurisdiction. If subject matter jurisdiction is lacking, the Court must dismiss the case even
                                  22   if no party to the case moves for dismissal. Any doubts about jurisdiction should be
                                  23   resolved against federal jurisdiction.
                                  24          In the present case, plaintiff eBay (UK) Limited is a United Kingdom corporation
                                  25   that sues another corporation, Gravity4, Inc. for breach of contract. The plaintiff has
                                  26   moved for default judgment and a hearing is set for June 19. ECF 14.
                                  27          Before the Court may rule on the motion for default judgment, subject matter
                                  28   jurisdiction must be satisfied. In the complaint, eBay asserts that jurisdiction is fulfilled
                                   1   under the diversity of citizenship statute, 28 U.S.C. § 1332(a). Complaint, ECF 1, ¶ 12.
                                   2   Generally speaking, that statute provides that jurisdiction is satisfied if there is complete
                                   3   diversity of citizenship between the parties and the amount in controversy exceeds
                                   4   $75,000.
                                   5          Here, plaintiff eBay (UK) Limited alleges that it is a “foreign corporation organized
                                   6   under the laws of the United Kingdom with its principal place of business in London,
                                   7   England.” Complaint ¶ 10. Defendant Gravity4, Inc. is alleged to be a “foreign
                                   8   corporation organized under the laws of Delaware, previously authorized to do business in
                                   9   the state of California and the state of Florida, with former principal place of business in
                                  10   San Francisco, California, and Miami, Florida.” Complaint ¶ 11. The Complaint does not
                                  11   expressly say where Gravity4 is incorporated and where its principal place of business was
                                       at the time of the Complaint. Plaintiff demands more than $2 million in compensatory
Northern District of California




                                  12
 United States District Court




                                  13   damages, so the “amount in controversy” threshold is easily exceeded. Complaint, Prayer
                                  14   for Relief at p. 6:9.
                                  15          The unresolved question is whether there is complete diversity of citizenship
                                  16   between the parties. A few foundational concepts underlie this analysis.
                                  17          First, citizenship for a corporation is determined under 28 U.S.C. § 1332(c)(1): “a
                                  18   corporation shall be deemed to be a citizen of every State and foreign state by which it has
                                  19   been incorporated and of the State or foreign state where it has its principal place of
                                  20   business.”
                                  21          Second, diversity jurisdiction does not encompass a suit between two foreign
                                  22   corporations. Cheng v. Boeing, 708 F.2d 1406, 1412 (9th Cir. 1983); see 28 U.S.C. §
                                  23   1332(a).
                                  24          And third, diversity is determined at the time the action is filed. Smith v. Snerling,
                                  25   354 U.S. 91, 93 n.1 (1957). Plaintiff’s allegations about Gravity4’s “former” principal
                                  26   places of business are therefore jurisdictionally irrelevant. Complaint ¶ 11.
                                  27          At bottom, given that paragraphs 10 and 11 of the Complaint allege that both
                                  28   plaintiff and defendant are “foreign corporations,” it appears that complete diversity is not
                                                                                    2
                                   1   established. Plaintiff is ordered to show cause in writing by July 1, 2019, as to why this
                                   2   case should not be dismissed, and the motion for default judgment denied, due to lack of
                                   3   subject matter jurisdiction. If plaintiff seeks to amend the Complaint to address the
                                   4   subject matter jurisdiction question, it must do so by July 1. The CMC and hearing on
                                   5   default judgment are both continued from June 19 to July 10, 2019, at 1:00 p.m. in San
                                   6   Jose courtroom 5. Plaintiff is ordered to serve on Gravity4: the motion for default
                                   7   judgment, this Order, its response to the Order to Show Cause, and any amended
                                   8   Complaint. Plaintiff must file a certificate of service by July 8.
                                   9
                                  10          IT IS SO ORDERED.
                                  11
                                       Dated: June 17, 2019                       _____________________________________
Northern District of California




                                  12
 United States District Court




                                                                                        NATHANAEL M. COUSINS
                                  13                                                    United States Magistrate Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
